Case 21-10146-MFW   Doc 1167   Filed 05/25/21   Page 1 of 7
Case 21-10146-MFW   Doc 1167   Filed 05/25/21   Page 2 of 7

                    EXHIBIT A
                                        Case 21-10146-MFW                                    Doc 1167                          Filed 05/25/21                  Page 3 of 7


                                                                                                             EXHIBIT A
                                                                                                         Service List
                                                                                                    Served as stated below

      Description                        Creditor                                               Address                                                           Email                           Method of Service
Supplemental Party        Apricot Consulting               CBD Level 17, 31 Queen Street                  Melbourne, Victoria 3000, AU   john.crozier‐durham@monash.edu;                Email
                                                                                                                                         derek.linsell@apricotconsulting.us             First Class Mail
Supplemental Party        BAM Communications               145 6th Avenue, Suite 4D                       New York, NY 10012             rebecca@bamcommunications.biz;                 Email
                                                                                                                                         kathleen.osborne@bamcommunications.biz         First Class Mail
Supplemental Party        Brooklyness Inc.                 368 Broadway Ave                               New York, NY 10013             manuel@brooklyness.com                         Email
                                                                                                                                                                                        First Class Mail
Supplemental Party        Bukola Aré                                                                                                     bukola@ofakindcreatives.com                    Email
                                                                                                                                                                                        First Class Mail
Supplemental Party        Burrow                           15 W 27th Street, 7th Floor                    New York, NY 10001             burrowinc@bill.com; kabeer.chopra@burrow.com   Email
                                                                                                                                                                                        First Class Mail
Supplemental Party        Calliope Studios, Inc            333 Rector Place, Suite 1111                   New York, NY 10028             jdb@calliopestudios.com                        Email
                                                                                                                                                                                        First Class Mail
Supplemental Party        Chronos Capital LLC              244 Fifth Avenue                               New York, NY 10001             clynders@oxfordvp.com; sanjay.gandhi@mac.com   Email
                                                                                                                                                                                        First Class Mail
Supplemental Party        CoverWallet, Inc                 1410 Broadway, 8th Floor                       New York, NY 10018             finance@coverwallet.com;                       Email
                                                                                                                                         pedro.sanudo@coverwallet.com                   First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          CPARE LLC                        145 AVENUE OF THE AMERICAS                     NEW YORK, NY 10013             alexis.g.lloyd@gmail.com                       First Class Mail
Supplemental Party                                                                                                                       ggade@crossriverbank.com;                      Email
                          Cross River Bank / Almond Bank   400 Kelby St., 14th Floor                      Fort Lee, NJ 07024             eshvartsman@crossriverbank.com                 First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          Crowd DNA Inc                    The Yard, 33 Nassau Ave                        Brooklyn, NY 11222             h.jones@crowddna.com                           First Class Mail
Supplemental Party                                                                                                                       dana.mariano@crunchydata.com;                  Email
                          Crunchy Data                     115 Broadway, 7th Floor                        New York, NY 10006             jonathan.katz@crunchydata.com                  First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          Designed by Carlos, Inc          40 Water Street, Floor 4                       New York, NY 10004             carlos@studiodbc.com                           First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          Edamam LLC                       116 West 23rd Street, Suite 500                New York, NY 10011             victor@edamam.com                              First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          Fort Pelican Inc                 7 S. Portland Ave                              Brooklyn, NY 11217             rubymatt@gmail.com                             First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          Future Laboratories LLC          124 Lone Wolf Drive                            Madison, MS 39110              invoices@future.com                            First Class Mail
Supplemental Party                                                                                                                       accounting@gcmarketingservices.com;            Email
                          GC Marketing                     475 Park Avenue South                          New York, NY 10016             shazia@gcmarketingservices.com                 First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          James Slezak (Swayable)          228 Park Ave S., PMB 77581                     New York, NY 10003‐1502        swayable1@bill.com; erica@swayable.com         First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          LingoLive                        575 Market Street, 4th Floor                   San Francisco, CA 94105        tyler@lingolive.com; alex@lingolive.com        First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          Mulberry Management Corp         75 Varick Street, 5th Floor                    New York, NY 10013             payables@hioscar.com                           First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          New Engen Inc                    28 West 23rd Street, 11th Fl.                  New York, NY 10010             accountspayable@newengen.com; jon@newengen.com First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          Nicole Martinez                  636 Avenue of the Americas                     New York, NY 10011             nmartinez@dcg.co; nicole@dcg.co                First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          Oxford Valuation                 244 Fifth Avenue, Manhattan                    New York, NY 10001             clynders@oxfordvp.com; sgandhi@oxfordvp.com    First Class Mail
Supplemental Party                                                                                                                       kim@preludefertility.com;                      Email
                          Prelude Fertility Inc            1100 Johnson Ferry Road Northeast              Atlanta, GA 30342              kat.stillman@preludefertility.com              First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          QOL Meds, LLC                    3405 Ocean Drive,                              Vero Beach, FL 32963           ap@genoahealthcare.com                         First Class Mail
Supplemental Party        Radar Labs, Inc.                 20 Jay Street, Suite 704                       Brooklyn, NY 11201                                                            First Class Mail
Supplemental Party                                                                                                                       perla.villanueva@hullspeedassociates.com;      Email
                          Remerge Inc                      One Boston Place, Suite 2600                   Boston, MA 02108               michael@remerge.io                             First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          Templafy LLC                     One World Trade Center, 60th Floor             New York NY 10007              finance@templafy.com; edy@templafy.com         First Class Mail
Supplemental Party        Theresa Yu                                                                                                     Email Address Redacted                         Email
Supplemental Party        Tracy David                                                                                                    Email Address Redacted                         Email
Supplemental Party                                                                                                                                                                      Email
                          TresseNoire                      400 Lodges Lane                                Elkins Park, PA 19027          Regina@TresseNoire.com                         First Class Mail
Supplemental Party                                                                                                                                                                      Email
                          Trust Insight, Inc               336 W 37th St.                                 New York, NY 10018             alex@thetrustedinsight.com                     First Class Mail




Knotel, Inc. (21‐10146)
Case 21-10146-MFW   Doc 1167   Filed 05/25/21   Page 4 of 7




                     EXHIBIT B
                   Case 21-10146-MFW                  Doc 1167          Filed 05/25/21            Page 5 of 7



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

    In re                                                               Chapter 11

    Knotel, Inc., et al.,                                               Case No. 21-10146 (MFW)

                                 Debtors.1                              Jointly Administered



    NOTICE OF BAR DATES FOR FILING PREPETITION CLAIMS AND ADMINISTRATIVE CLAIMS

   On January 31, 2021 (the “Petition Date”),2 the above-captioned debtors and debtors in possession (the “Debtors”)
filed voluntary chapter 11 petitions in the United States Bankruptcy Court for the District of Delaware (the “Court”).
On April 1, 2021, the Court entered an order (the “Bar Date Order”) (D.I. 1014) establishing deadlines for filing
certain prepetition claims and administrative expense claims in the Debtors’ chapter 11 cases.

  You are receiving this notice because you may not have received notice of the aforementioned deadlines.
Accordingly, the Debtors will agree to accept as timely any proof of claim or administrative expense claim submitted
by the following deadlines:

      (i) June 21, 2021, 5:00 p.m. prevailing Eastern Time as the deadline (the “General Bar Date”) to file a proof
    of claim in respect of any prepetition claim against any of the Debtors, including, without limitation, any secured
    claim, unsecured claim, priority claim, or claim asserted under section 503(b)(9) of the Bankruptcy Code for goods
    delivered and received by any of the Debtors within 20 days of the Petition Date;

       (ii) June 21, 2021, 5:00 p.m. prevailing Eastern Time as the deadline (the “Administrative Claim Bar Date”)
    to file a request to allow any unpaid administrative expense claim (each, an “Administrative Claim”) against any of
    the Debtors arising on or after the Petition Date and through and including April 5, 2021, unless otherwise provided
    in Bar Date Order;

      (iii) the later of (i) the General Bar Date and (ii) 5:00 p.m. prevailing Eastern Time on the date that is thirty (30)
    days following service of an order approving rejection of an executory contract or unexpired lease of the Debtors
    as the deadline for asserting a claim for damages against any of the Debtors arising from such rejection to file a
    proof of claim on account of such damages;

      (iv) the later of (i) the General Bar Date and (ii) 5:00 p.m. prevailing Eastern Time on the date that is thirty (30)
    days following service of notice of an amendment to the Debtors’ schedules of assets and liabilities (the
    “Schedules”) as the deadline for an entity whose claim is affected by such amendment to file, amend, or supplement
    a proof of claim with respect to such claim.

  Consult the Bar Date Order for Details on Who Must File a Claim. Consult the Bar Date Order for additional
details on whether you are required to file a proof of claim or request for allowance of an Administrative Claim.
Copies of the Bar Date Order, the Schedules and other documents and information regarding the Debtors’ chapter 11
cases are available free of charge at https://omniagentsolutions.com/knotel.

  Instructions for Filing Proofs of Claim for Prepetition Claims. Any person or entity asserting a prepetition claim
against the Debtors MUST abide by the following procedures and requirements in preparing and filing proofs of

1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
      noticing agent at https://www.omniagentsolutions.com/knotel or, alternatively, via the Bankruptcy Court at
      https://ecf.deb.uscourts.gov/cgi-bin/login.pl with a Public Access to Court Electronic Records (“PACER”) account, which
      may be obtained at https://pacer.uscourts.gov. The Debtors’ service address in these chapter 11 cases is 9 East 8th Street, Box
      113, New York, NY 10003.

2     The “Petition Date” for Knotel Canada, Inc., is March 8, 2021.
                Case 21-10146-MFW                Doc 1167          Filed 05/25/21        Page 6 of 7



claim: (i) proofs of claim must be (a) submitted on the enclosed claim form or Official Form B410 and (b) written in
the English language, denominated in U.S. dollars, specify the name and case number of the Debtor against whom the
claim is asserted, set forth the legal and factual bases for the claim, include supporting documentation or an explanation
for why supporting documentation is not available, and be signed under penalty of perjury by the claimant or the
claimant’s attorney or authorized agent; and (ii) if the claimant asserts a claim or claims against more than one Debtor,
the claimant must file a separate proof of claim against each applicable Debtor.

  A proof of claim may be filed electronically at https://omniagentsolutions.com/knotel-claims using the interface
available after clicking the link entitled “Submit a Proof of Claim”. If filed by hardcopy, an original, signed copy of
the proof of claim must be sent to Knotel, Inc., c/o Omni Agent Solutions, Claims Processing 5955 De Soto Ave, Suite
100, Woodland Hills, CA 91367.

  A claim must be submitted so as to be actually received on or before the applicable Bar Date. Proofs of claim sent
by means other than as described above will not be accepted.

  Instructions for Filing Administrative Claims. Any person or entity filing a request for allowance of an
Administrative Claim against the Debtors MUST abide by the following procedures and requirements: any request
for allowance of an Administrative Claim must (i) contain and be filed under the case caption and on the docket of
these jointly administered cases either by electronic filing through CM/ECF by the Administrative Claim Bar Date,
or, if filed other than by CM/ECF, be filed sufficiently in advance so as to actually appear on the Court’s docket by
the Administrative Claim Bar Date and (ii) be written in the English language, denominated in U.S. dollars, specify
the name and case number of the Debtor against whom the claim is asserted, set forth the legal and factual bases for
the claim, include supporting documentation or an explanation for why supporting documentation is not available,
and be signed under penalty of perjury by the claimant or the claimant’s attorney or authorized agent.

 THE FACT THAT YOU HAVE RECEIVED THIS NOTICE DOES NOT MEAN THAT YOU HAVE A
CLAIM OR THE DEBTORS BELIEVE YOU HAVE A CLAIM. ANY PERSON OR ENTITY REQUIRED
TO TIMELY FILE A PROOF OF CLAIM OR A REQUEST FOR ALLOWANCE OF AN
ADMINISTRATIVE CLAIM ON OR BEFORE THE APPLICABLE BAR DATE, BUT FAILS TO DO SO
SHALL NOT BE TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE PURPOSE
OF VOTING AND DISTRIBUTION IN THESE CHAPTER 11 CASES ON ACCOUNT OF SUCH CLAIM
OR ADMINISTRATIVE CLAIM.

 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS NOTICE, EXCEPT FOR THE
EXTENSION OF THE DEADLINES AS SET FORTH ABOVE, NOTHING IN THIS NOTICE SHALL
MODIFY ANY OF THE PROVISIONS OR REQUIREMENTS SET FORTH IN THE BAR DATE ORDER.

  If you have any questions relating to this notice, please contact the Debtors’ notice and claims agent, Omni, at 866-
771-0565 (toll-free) or by email at knotelinquiries@omniagnt.com.

 Dated: May 20, 2021

 MORRIS, NICHOLS, ARSHT & TUNNELL LLP                           MILBANK LLP

 /s/ Matthew O. Talmo                                           Mark Shinderman (admitted pro hac vice)
 Robert J. Dehney (No. 3578)                                    Daniel B. Denny (admitted pro hac vice)
 Matthew B. Harvey (No. 5186)                                   2029 Century Park East, 33rd Floor
 Tamara K. Mann (No. 5643)                                      Los Angeles, CA 90067
 Matthew O. Talmo (No. 6333)                                    Telephone: (424) 386-4000
 Eric W. Moats (No. 6441)                                       Facsimile: (213) 629-5063
 1201 N. Market Street, 16th Floor                              Email: mshinderman@milbank.com
 P.O. Box 1347                                                         ddenny@milbank.com
 Wilmington, Delaware 19899-1347
 Telephone: (302) 658-9200
 Facsimile: (302) 658-3989
 Email: rdehney@morrisnichols.com
          mharvey@morrisnichols.com



                                                            2
    Case 21-10146-MFW             Doc 1167       Filed 05/25/21      Page 7 of 7



tmann@morrisnichols.com
mtalmo@morrisnichols.com
emoats@morrisnichols.com
                      Counsel to Debtors and Debtors in Possession




                                           3
